                                  Harper
                                   Case 3:20-mc-00016-KAD Document 12-2 Filed 04/24/20 Page 1 of 2


                                  Macleod LLP
                   Our ref:        SH/KID/0040/521196
                   Your ref:       AG/FC/LIM/6/1




                   FAQ: lain Grant
                   Gilson Gray LLP
                   2 9 Rutland Square
                   Edinburgh
                   EH12BW

                   By email only: igrant@gilsongray.co.uk; agarioch@gillsongray.co.uk



                   14 February 2020


                   Dear Sirs

                   Robert Kidd -v- Lime Rock Management LLP & Others
                   Court Ref: CA163/19

                   We refer to Kobre & Kim LLP's prior correspondence with your firm regarding the preservation of assets
                   held by Lime Rock Partners V, L.P. ("the Fund") pending determination of our client's claim against the
                   Fund and your firm's other clients in these proceedings.

                   Kobre & Kim's letter dated 6 September 2019 challenged the assertion in your letter dated 28 August
                   2019 that the Fund " ... has enough asset [sic] to satisfy its liabilities and is not planning to liquidate or
                   dissolve at any time in the near future." In particular, Kobrn & Kim identified that -

                      1.          Your statement that the Fund "... has enough assE�t [sic] to satisfy its liabilities ..." is inadequate
                                  in circumstances in which your clients deny any liability to Mr Kidd in these proceedings.

                      2.          The terms of your letter dated 28 August 2019 lleave open the possibility that the Fund will
                                  continue to dissipate its assets, notwithstanding1 our client's request, without liquidating or
                                  dissolving "in the near future".

                      3.          The Fund's filings with the U.S. Securities and Exchange Commission indicate that, between
                                  March 2017 and March 2018, the Fund's gross assets decreased by approximately 50%.

                       4.         Pursuant to the Fund's Amended and Restated Limited Partnership Agreement of 17 April 2008
                                  ("the LPA"), its term ends in April 2020, with no option to extend other thah with the written
                                  consent of the General Partner and a majority of investors.

                   In light of those issues, Kobre & Kim requested your unambiguous confirmation:

                      (i)        That the Fund will preserve sufficient assets to satisfy Mr Kidd's claims in full pending final
                                 determination of the same;

                      (ii)       As to whether the Fund's term will be extended in accordance with the LPA and, if so, the
                                 length of the intended extension; and




Harper Macleod LLP The Ca'd' oro, 45 Gordon Street, Glasgow G1 3PE
Tel +44(0)141 221 8888 Fax +44(0)141 2264198 Email info@harpermacleod.co. uk
www.harpermacleod.co.uk DX GW86 LP - 5, Glasgow 6
Glasgow Edinburgh Inverness Elgin Thurso Lerwick
Regulated by the Law Society of Scotland. A List of the members of Harper Macleod LLP is open to inspection at the above office.
Harper Macleod LLP is a limited liability partnership registered in Scotland. Registered Number: 50300331. Registered Office:The Ca'd'oro, 45 Gordon Street, Glasgow G1 3PE
          Case 3:20-mc-00016-KAD Document 12-2 Filed 04/24/20 Page 2 of 2




  (iii)   That the Fund will make no distributions to thH Limited Partners or the General Partner in
          respect of its investment pending the resolution of Mr Kidd's claims.

Your reply by letter dated 11 September 2019 failed to address Kobre & Kim's requests in any
satisfactory or adequate way. In particular -

    1.    You declined to confirm that sufficient (or, indeed, any) assets would be preserved by the Fund
          pending determination of Mr Kidd's claim.

    2.    You declined to confirm whether or not the Fund's term would be extended.

    3.    You declined to confirm that the Fund will make no distributions to the Limited Partners or the
          General Partner in respect of its investment pending the resolution of Mr Kidd's claims.

Our client is entitled to seek the confirmations that have been requested so that, upon any future decree
being awarded against your clients, he will not find that assets which would otherwise be realised in
satisfaction of such decree, have been diminished. In light of your response to the issues Kobre & Kim
has raised, Mr Kidd is concerned that the Fund's actions will deplete the assets available to satisfy any
future decree.

In the absence of the Fund's express confirmation of the matters identified in (i) - (iii) above, Mr Kidd is
considering informing the Fund's investors of its contingent liability, and notifying them that he reserves
any and all rights against them including pursuing any distribution of assets they receive in the
knowledge of that contingent liability.

Furthermore, Mr Kidd puts on notice those who control the Fund, directly and indirectly (including, for
the avoidance of doubt, the Fund's General Partner, Lime Rock Partners GP V, LP., as well as John
Reynolds and Mark McCall), that any distribution of assets which render the Fund incapable of
satisfying in full its contingent liability to Mr Kidd will be treated by Mr Kidd as an actionable dissipation.
Please now provide the Fund's express confirmations to the matters aforesaid by no later than 5pm on
21 February 2020.




David Kerr
Partner
Harper Macleod LLP
Direct Dial: 0141 227 9580
Direct Fax: 0141 229 7148
E-mail:      david.kerr@harpermacleod.co.uk




                                                                                                             2
